— Appeal pursuant to the Charter of the City of Mount Vernon § 129 (L 1922, ch 490), from a determination of the Commissioner of Public Safety of the City of Mount Vernon, dated November 13, 1989, which, after a hearing, found the petitioner guilty of violating chapter 27/ 14 and 27/24 of the Rules and Regulations of the Mount Vernon Police Department, and imposed the sanction of dismissal.
Adjudged that the determination is affirmed, without costs or disbursements.
The determination under review was supported by substantial evidence (see, Matter of De Milo v Department of Pub. Safety, 84 AD2d 538). Under the circumstances, we do not find the penalty imposed to be so disproportionate to the offense as to be shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222; Matter of Alfieri v Murphy, 38 NY2d 976). Rosenblatt, J. P., Miller, Ritter and Pizzuto, JJ., concur.